DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-10, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lambert, US-20120162734.
In regards to claim 1, Lambert discloses a display apparatus (Par. 0001 heads up display), comprising: a display panel (Fig. 2, 14 light sources; Par. 0012 light sources display an image) configured to emit light having a plurality of peak wavelength ranges (Par. 0016 emitting red wavelength; Par. 0017 emitting blue wavelength; Par. 0019 emitting green wavelength; Par. 0020 forming a 3 color, i.e. full color, image); and a hologram optical element disposed on a path of the light emitted from the display panel (Fig. 2, 26 RVPG reflective volume phase grating, i.e. hologram optical element), 
In regards to claim 7, Lambert discloses a display apparatus (Par. 0001 heads up display), comprising: a hologram optical element (Fig. 2, 26 RVPG reflective volume phase grating, i.e. hologram optical element) on a wind-shield (Fig. 1, 29 windshield; Par. 0021 RVPGs on windshield); and a display panel (Fig. 2, 14 light sources; Par. 0012 light sources display an image) configured to emit light to display a plurality of images to the hologram optical element (Par. 0016 emitting red wavelength; Par. 0017 emitting blue wavelength; Par. 0019 emitting green wavelength; Par. 0020 forming a 3 color, i.e. full color, image), wherein the hologram optical element reflects the light at a plurality of different reflection angles (Par. 0016 26A RVPG reflecting just the red wavelength; Par. 0017 26B RVPG reflecting just the blue wavelength; Par. 0019 26C RVPG reflecting just the green wavelength).  
In regards to claim 2, Lambert discloses the light having the plurality of peak wavelength ranges realizes colors different from each other (Par. 0016 emitting red wavelength; Par. 0017 emitting blue wavelength; Par. 0019 emitting green wavelength; Par. 0020 forming a 3 color, i.e. full color, image).  
In regards to claim 3, Lambert discloses the hologram optical element includes a stacked structure of a plurality of hologram optical layers which refracts the light at the different refraction angles (Par. 0016 26A RVPG reflecting just the red wavelength; Par. 
In regards to claim 4, Lambert discloses the plurality of peak wavelength ranges includes a first peak wavelength range and a second peak wavelength range, and wherein a refraction angle of the light having the second peak wavelength range by the hologram optical element is different from a refraction angle of the light having the first peak wavelength range by the hologram optical element (Par. 0016 26A RVPG reflecting just the red wavelength; Par. 0017 26B RVPG reflecting just the blue wavelength; Par. 0019 26C RVPG reflecting just the green wavelength).  
In regards to claim 5, Lambert discloses the hologram optical element includes a stacked structure comprising: a first hologram optical layer configured to refract the first peak wavelength range of the light at a first angle, and 18a second hologram optical layer configured to refract the second peak wavelength range of the light at a second angle that is different from the first angle (Par. 0016 26A RVPG reflecting just the red wavelength; Par. 0017 26B RVPG reflecting just the blue wavelength; Par. 0019 26C RVPG reflecting just the green wavelength).  
In regards to claim 8, Lambert discloses the hologram optical element is in contact with a surface of the wind-shield facing the display panel (Fig. 1, 29 windshield; Par. 0021 RVPGs on windshield).  
In regards to claim 9, Lambert discloses the plurality of images includes a first image and a second image, and wherein a reflection angle of the light to display the first image by the hologram optical element is different from that of the light to display the second image by the hologram optical element (Par. 0020 display a first and second full 
In regards to claim 10, Lambert discloses the light emitted to display the second image and the light emitted to display the first image have a same color (Par. 0020 display a first and second full color image which includes red, blue, and green; Par. 0016 26A RVPG reflecting just the red wavelength; Par. 0017 26B RVPG reflecting just the blue wavelength; Par. 0019 26C RVPG reflecting just the green wavelength). 
In regards to claim 13, Lambert discloses the plurality of images display different information according to positions where the plurality of images are displayed (Par. 0020 display a first and second full color image which includes red, blue, and green, wherein the images are made up of different information at different locations and each pixel location is a distinct mix of red, blue, and green).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 6, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambert, US-20120162734, in  view of Ishiguchi, US-20060221039.
In regards to claim 6, Lambert does not disclose expressly the display panel includes a light-emitting layer between a first electrode and a second electrode.
Ishiguchi discloses an LCD (Par. 0010) comprising a light-emitting layer (Fig. 1, 101 liquid crystal) between a first electrode and a second electrode (Fig. 1, 102 electrodes).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the light source display of Lambert can be a liquid crystal display as Ishiguchi discloses to project the image. The motivation for doing so would have been to provide a reduction in power consumption (Ishiguchi Par. 0012).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Ishiguchi with Lambert to disclose the invention of claim 9.
In regards to claim 11, Lambert does not disclose expressly the display panel includes a first color filter displaying a first color, and a second color filter displaying a second color, wherein the second color is different from the first color, and 19wherein the second color filter includes a material different from the first color filter.
Ishiguchi discloses an LCD (Par. 0010) comprising a first color filter displaying a first color, and a second color filter displaying a second color, wherein the second color is different from the first color, and 19wherein the second color filter includes a material 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the light source display of Lambert can be a liquid crystal display as Ishiguchi discloses to project the image. The motivation for doing so would have been to provide a reduction in power consumption (Ishiguchi Par. 0012).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Ishiguchi with Lambert to disclose the invention of claim 11.
In regards to claim 12, Lambert does not disclose expressly the display panel includes a back-light unit having a first light source and a second light source, wherein the second light source emits light displaying the same color as the first light source, and wherein a peak wavelength range of light emitted from the second light source is different from a peak wavelength range of light emitted from the first light source.
Ishiguchi discloses an LCD (Par. 0010) comprising a back-light unit (Par. 0033 back light) having a first light source (Fig. 1, 152 main light source; Par. 0033 main light source CCFL) and a second light source (Fig. 1, 401 LED; Par. 0033 LED light source), wherein the second light source emits light displaying the same color as the first light source, and wherein a peak wavelength range of light emitted from the second light source is different from a peak wavelength range of light emitted from the first light source (Par. 0033 a CCFL white light source has a peak wavelength band that is wider than an LED white light source).

Therefore, it would have been obvious to one of ordinary skill in the art to combine Ishiguchi with Lambert to disclose the invention of claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        1/19/22





/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622